DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the base" in ll 4.  There is insufficient antecedent basis for this limitation in the claim as base is not positively recited previously in the claim. For the purpose of prior art examination, this claim will be interpreted as “the base” being “a base” instead. Appropriate correction is required. 
	In regards to claims 5 and 6 the term “may” renders these claims indefinite by failing to distinctly claim the subject matter of the claims. This is because “may” indicates an optional limitation, and because “may” precedes the further defining limitations, the scope of these claims is indefinite. For the purpose of prior art examination, these claims will be interpreted without the optional “may”. Appropriate correction is required. 
	Claims 2-4, and 7-13 are rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beran (US 20160367789 A1), herein referenced to as “Beran”. 
In regards to claim 1, Beran discloses: A mountable medical guiding device 200 (see Figs. 25-31, [0055]) comprising: an adhesive pad adhesive (see Figs. 21-31, [0055]) having at least two sections (each section covered by a respective part of 400, see Fig. 30) of adhesive the adhesive; and at least two tabs 400 (see Figs. 25-31, [0055] and [0060], one on each side of 230) each releasable attached to the adhesive pad adhesive and each extending distally from the base 230 (see Figs. 21-31, [0055]), wherein each of the at least two tabs 400 may be removed for exposing each of the at least two sections of adhesive (see [0060], 200 is placed on the user skin, and then 400 is removed to secure the device to the patient’s skin via the adhesive at the bottom of 230) for attaching the medical guiding device 200, and wherein each of the at least two tabs 400 are removable while the medical guiding device 200 is being held in a mounting position on a subject (see [0060], 200 is placed on the user skin, and then 400 is removed to secure the device to the patient’s skin via the adhesive at the bottom of 230).
In regards to claim 4, Beran discloses: the medical guidance device according to claim 1, see 102 rejection above. Beran further discloses: wherein each of the at least two tabs 400 are divided into at least two segments (400 is foldable, hence tab on either side is a fold into two segments, [0055]).
In regards to claim 13, Beran discloses: A medical guiding device 200 (see Figs. 25-31, [0055]) comprising: an adhesive pad adhesive (see Figs. 21-31, [0055]); a guidance portion 600 (see Figs. 21-31, [0055]) configured to guide a medical instrument 800 (see Fig. 30, [0060]); and at least two tabs 400 (see Figs. 25-31, [0055] and [0060], one on each side of 230) each releasable attached to the adhesive pad (see [0060], 200 is placed on the user skin, and then 400 is removed to secure the device to the patient’s skin via the adhesive at the bottom of 230) and each extending distally from the adhesive pad adhesive 230 (see Fig. 30, 400 extends distally out from the rest of the device), wherein each of the at least two tabs may be removed for exposing an adhesive for attaching the device (see [0060], 200 is placed on the user skin, and then 400 is removed to secure the device to the patient’s skin via the adhesive at the bottom of 230), wherein each of the at least two tabs 400 is segmented (400 is foldable, hence tab on either side is a fold into two segments, [0055]), allowing for partial or complete exposure of the adhesive (400 can be removed either fully or partially to expose the adhesive, depending on how much 400 is moved, see Fig. 21 and 30) while the medical guiding device is held in a mounting position on the patient (see [0060], the tabs are removed while the device is on the patient). 
In regards to claim 14, Beran discloses: A method for guiding a medical instrument (see Figs. 25-31, [0055] and [0060]), the method comprising: providing a medical guiding device 200 (see Figs. 25-31, [0055]) comprising: an adhesive pad adhesive (see Figs. 21-31, [0055], the adhesive underneath 230); a guidance portion 600 (see Figs. 21-31, [0055]); and at least two tabs 400 (see Figs. 21 and 30, [0055] and [0060], one on each side of 230) each releasable attached to the adhesive pad adhesive (see [0060], 400 is removable) and each extending distally from the adhesive pad the adhesive is on the bottom of 230 and 400 extends further out than the bottom of 230, wherein each of the at least two tabs may be removed for exposing an adhesive for attaching the device 200 (see [0060], removing 400 to attach 200 to the patient), and wherein at least one of the at least two tabs is segmented (400 is segmented as it is foldable, see [0055]), allowing for partial or complete exposure of the adhesive (400 can be removed either fully or partially to expose the adhesive, depending on how much 400 is moved, see Fig. 21 and 30), holding the medical guidance device at a target location on a patient (see [0060], the device is placed on the skin of the patient); 212600-25039-non-provmounting the medical guidance device at the target location by removing at least one segment of the at least two tabs without substantially moving the medical guiding device (400 is removed after 200 is placed on the skin, [0060], the user preferably places the device on the skin of a patient and removes 400); and guiding a medical instrument to a position from the target location (a catheter is locked into position on the patient, [0060], device is closed and locked position on the patient, Fig. 31).
Claims 1-3, 5, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryan et al (US 20210068917 A1).
In regards to claim 1, Ryan discloses: A mountable medical guiding device 1 (see Figs. 1-9, [0116]) comprising: an adhesive pad 33 (see Fig. 6, [0122]) having at least two sections of adhesive (each section is covered respectively by 34 and 35, see Fig. 6); and at least two tabs 34 and 35 (see Fig. 6, [0122]) each releasable attached to the adhesive pad 33 (see [0122], removable backing tabs) and each extending distally from the base 12 (see Figs. 1-9, [0117]), wherein each of the at least two tabs 34 and 35 may be removed for exposing each of the at least two sections of adhesive 33 for attaching the medical guiding device 1 (see [0124], 34 and 35 are removed, exposing 33 to be attached to a patient’s body), and wherein each of the at least two tabs are removable while the medical guiding device is being held in a mounting position on a subject.
The language, " wherein each of the at least two tabs are removable while the medical guiding device is being held in a mounting position on a subject," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Ryan meets the structural limitations of the claim, and is capable of the tabs, which extend out from the base, can be grabbed by a user and then pulled to peel the tabs from the bottom of the device, while the user can use their hand to hold the device in place on the patient. 
In regards to claim 2, Ryan discloses: the medical guidance device according to claim 1, see 102 rejection above. Ryan further discloses: further comprising a transparent target 3 (see Figs. 1-9, [0116] and [0160], transparent materials to allow for skin visualization) for aligning the device 1 with a target on the subject skin of the patient.
In regards to claim 3, Ryan discloses: the medical guidance device according to claim 1, see 102 rejection above. Ryan further discloses: wherein the adhesive for each of at least two tabs 34 and 35 is removably attachable to the adhesive pad 33 (34 and 35 are removable from 33).
In regards to claim 5, Ryan discloses: the medical guidance device according to claim 1, see 102 rejection above. Ryan further discloses: wherein each of the two tabs 34 and 35 may be removed and/or replaced from the medical guiding device 1 (34 and 35 are removable from the device 1 and 33).
In regards to claim 8, Ryan discloses: the medical guidance device according to claim 1, see 102 rejection above. Ryan further discloses: further comprising a guide 5 (see Figs. 1-9, [0116]-[0117]) permanently attached to the medical guiding device 1 (5 is permanently attached via being locked by 6 and 26 into place, via a snap-fit, see [0118], same to how applicant defines permanently attached in their specification, [0049]).  
In regards to claim 9, Ryan discloses: the medical guidance device according to claim 1, see 102 rejection above. Ryan further discloses: wherein the base comprises a rigid ring 2 (see Figs. 1-9, [0116]) that provides structural support a ring provides support to the medical guiding device 1.  
In regards to claim 10, Ryan discloses: the medical guidance device according to claim 2, see 102 rejection above. Ryan further discloses: wherein the transparent target 3 includes a visual or mechanical element (3 has a hole that a needle can be guided into, therefore is a visual and mechanical element).
In regards to claim 12, Ryan discloses: the medical guidance device according to claim 2, see 102 rejection above. Ryan further discloses: wherein the transparent target 3 is pierceable (3 has a hole that the needle can pierce through, going from one side of 3 to the other side of 3 and into the patient’s skin, hence 3 is pierceable).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beran in view of Woodruff et al (US 20110144597 A1). 
In regards to claim 15, Beran discloses: the method of claim 14, see 102 rejection above. Beran does not explicitly teach: further comprising aligning a transparent target located on the medical guidance device with the target location on a patient prior to holding the medical guidance device at the target location, and removing the transparent target from the medical guidance device before guiding a medical instrument to a position on the desired target.  
However, Woodruff in a similar field of invention teaches a method of guiding a medical instrument (see Figs. 12-13) with a medical guiding device 400. Woodruff further teaches: further comprising aligning a transparent target 420 (see Figs. 12-13, [0048]) located on the medical guidance device 400 with the target location on a patient (see [0056], passing sense head 400 over patient to locate) prior to holding the medical guidance device at the target location (see [0056], the target site is located first via sensing and then 420 is secured adjacent to injection site, by pressing 420 against patient skin), and removing the transparent target 420 from the medical guidance device 400 (see [0056], 400 separated from needle guide, see also Fig. 13) before guiding a medical instrument syringe needle to a position on the desired target the port within the patient.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beran to incorporate the teachings of Woodruff and have the method of guiding a medical instrument with aligning a transparent target located on the medical guidance device with the target location on a patient prior to holding the medical guidance device at the target location, and removing the transparent target from the medical guidance device before guiding a medical instrument to a position on the desired target. Motivation for such can be found in Woodruff as the transparent target can allow a user to see the skin underneath and then insert the medical device/use the syringe at the correct position without having to move or pierce the target (see [0050]). 
Claims 6-7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Woodruff. 
In regards to claim 6, Ryan discloses: the medical guidance device according to claim 1, see 102 rejection above. Ryan does not explicitly disclose: wherein each of the two tabs may have adhesive on both surfaces of the tab.  
However, Woodruff in a similar field of invention teaches a medical guidance device 400 with a tab 424 with an adhesive 428 (see Figs. 12-13, [0052]). Woodruff further teaches: wherein the tab has adhesive on both surfaces of the tab 428 (see [0052], double sided adhesive on sides 420a and 420b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Woodruff and have a tab with adhesive on both sides. This allows the device to removably adhere to the skin of the patient but also to attach to the base of the medical guidance device (see [0052]). 
The combination of Ryan and Woodruff further teaches: wherein each of the two tabs 34 and 35 (Ryan) has adhesive on both surfaces of the tab (Woodruff). 
In regards to claim 7, Ryan discloses: the medical guidance device according to claim 1, see 102 rejection above. Ryan does not explicitly disclose: further comprising a guide removably attached to the medical guiding device.  
However, Woodruff in a similar field of invention teaches a medical guidance device 400 with a tab 424 with an adhesive 428 (see Figs. 12-13, [0052]). Woodruff further teaches: further comprising a guide 422 (see Figs. 12-13, [0052]-[0056]) removably attached to the medical guiding device 400 (see [0056], 420 is separated from 400, hence 422 is removable from 400).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Woodruff and have a guide removably attached to the medical guiding device. This allows the guide to be detached and attached to the skin of the patient, to identify the proper injection site and guide a needle, even after a medical guiding device is moved away (see [0052] and [0056]). 
In regards to claim 11, Ryan discloses: the medical guidance device according to claim 2, see 102 rejection above. Ryan does not explicitly disclose: wherein the transparent target is removable.
However, Woodruff in a similar field of invention teaches a medical guidance device 400 with a tab 424 with an adhesive 428 (see Figs. 12-13, [0052]). Woodruff further teaches: wherein the transparent target 420 is removable (see [0052]-[0056], 420 is removable from 400).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Woodruff and have wherein the transparent target is removable. This allows the transparent target and guide to be detached and attached to the skin of the patient, to identify the proper injection site and guide a needle, even after a medical guiding device is moved away (see [0052]-[0056]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Beran.
In regards to claim 13, Ryan discloses: A medical guiding device 1 (see Figs. 1-9, [0116]) comprising: an adhesive pad 33 (see Fig. 6, [0122]); a guidance portion 5 (see Figs. 1-9, [0116]-[0117]) configured to guide a medical instrument 37 (CT-guided needle, [0123]); and at least two tabs 34 and 35 (see Fig. 6, [0122]) each releasable attached to the adhesive pad 33 (see [0122], removable backing tabs) and each extending distally from the adhesive pad 34 and 35 extend distally from 33 (see Fig. 6), wherein each of the at least two tabs 34 and 35 may be removed for exposing an adhesive for attaching the device 1 (see [0124], 34 and 35 are removed, exposing 33 to be attached to a patient’s body). Ryan does not explicitly teach: wherein each of the at least two tabs is segmented, allowing for partial or complete exposure of the adhesive while the medical guiding device is held in a mounting position on the patient.
However, Beran in a similar field of invention teaches a medical guiding device 200 with an adhesive pad adhesive (see Figs. 21-31, [0055]) and at least two tabs 400 (see Figs. 25-31, [0055] and [0060], one on each side of 230). Beran further teaches: wherein each of the at least two tabs 400 is segmented (400 is foldable, hence tab on either side is a fold into two segments, [0055]), allowing for partial or complete exposure of the adhesive (400 can be removed either fully or partially to expose the adhesive, depending on how much 400 is moved) while the medical guiding device is held in a mounting position on the patient (see [0060], the tabs are removed while the device is on the patient). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Beran and have a medical guiding device wherein each of the at least two tabs is segmented, allowing for partial or complete exposure of the adhesive while the medical guiding device is held in a mounting position on the patient. Motivation for such can be found in Beran as this folding allows the tabs to be removed from the top side of the device rather than having to lift the device (see [0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771